Award reversed and claim dismissed, with costs against the State Industrial Board, on the ground that the New York Machinery Wrecking and Boiler Cutting Company was a purchaser of the material and not a subcontractor. Hill, P. J., Crapser and Heffernan, JJ., concur; Rhodes and McNamee, JJ., dissent on the ground that the New York Machinery Wrecking and Boiler Cutting Company was doing the work contracted to be done by the general contractor, Mare Eidlitz & Son, Incorporated, and, therefore, was a subcontractor.